Case 8:19-cV-OO476-G.]H Document 1-6 Filed 02/15/19 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY WELFARE FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER LOCAL 669 UA EDUCATION FUNI),
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUND, TRUSTEES
OF THE SPRINKLER INDUSTRY SUPPLEMENTAL
PENSION FUND AND TRUSTEES OF THE
INTERNATIC)NAL TRAINING FUND

8000 Corporate Drive

Landover, MD 20785,

Plaintiffs,

n
E>
z
.O

V.

T & L COMMUNICATIONS, INC.
2300 NE 65th Avenue, suite A
Vancouver, WA 98661-6894

Serve: Lawrence E. Bushaw, CEO
9908 NE 14"l Sn~eet
Vancouver, WA 98664

and

LAWRENCE E. BUSHAW
9908 NE 14"‘ Streer
Vancouver, WA 98664

Serve: Lawrence E. Bushaw,
9908 NE 14"‘ Sn~ee¢
Vancouver, WA 98664

and

CATHERINE LOUISE BUSHAW
9903 NE 14th Street
Vancouver, WA 98664

Serve: Catherine Louise Bushaw,
9903 NE 14“‘ Street
Vancouver, WA 98664

VVVVV\_/\_/\_/\_/\_/\_/V\_/\_/VWWW\_/`_/WW\/\/VVVVVV\J\-/\-VVVVVV\_/WWVVVV

Defendants.

Case 8:19-cV-OO476-G.]H Document 1-6 Filed 02/15/19 Page 2 ot 9

COMPLAINT
(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT,
TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS
AND FOR BREACH OF SETTLEMENT AGREEMENT)
w

1. Plaintiffs Trustees of the National Automatic Sprinkler Industry Welfare Fund,
Trustees of the National Automatic Sprinkler Local 669 UA Education Fund, Trustees of the
National Autornatic Sprinkler lndustry Pension Fund, Trustees of the Sprinkler Industry
Supplemental Pension Fund, Trustees of the International Training Fund (hereinafter "NASI
Funds") are employee benefit plans as that term is defined in Section 3(3) of the Employee
Retirement lncome Security Act ("ERISA") of 1974, 29 U.S.C. § 1002(3). Plaintiff Funds are
established and maintained according to the provisions of the Restated Agreernents and
Declarations of Trust establishing the NASI Funds (hereinafter “Trust Agreements”) and the
Collective Bargaining Agreement between Road Sprinl<ler Fitters Local Union No. 669 and the
Defendant T & L Communications, lnc. (hereinafter “T & L”). The NASI Funds are administered
at 8000 Coi“porate Drive, Landover, Maryland 20785.

2. Defendant T & L is a corporation existing under the laws of the State of
Washington With offices located in Washington. Defendant transacts business in the State of
Washington as a contractor or subcontractor in the sprinkler industry and all times herein Was an
"employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the
Labor-Management Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9),
(l l), (12), (14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (l l), (12), (14); and Section 3 of the
l\/lulti-Employer Pension Plan Amendments of l980, 29 U.S.C. § lOOl(a).

3. Defendant Lawrence E. Bushaw is the Chief Executive Officer and a Governor of

the Defendant T & L and is a resident of the state of Washington.

2

Case 8:19-cV-OO476-G.]H Document 1-6 Filed 02/15/19 Page 3 ot 9

4. Defendant Catherine Louise Bushaw is a Governor of the Defendant T & L and

resident of the state of Washington.
Jurisdiction

5. This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirernent lncome Security Act, 29 U.S.C. §§ 1132 and 1145, and under Section 301
of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an action for breach of a
Collective Bargaining Agreement between an employer and a labor organization representing
employees in an industry affecting commerce and an action to collect contributions due to
employee benefit plans under the terms of the Collective Bargaining Agreement and an action for
breach of a Settlement Agreernent and Promissory Note.

COUNT I

6. Defendant 'l` & L is signatory to a Collective Bargaining Agreernent with Road
Sprinkler Fitters Local Union No. 669 (hereinafter referred to as “the union”) requiring
contributions to the NASI Funds for each hour of work by employees performing installation of
automatic sprinkler systems

7. Defendant T & L is bound to the Trust Agreements and to the Guidelines for
Participation in the NASI Funds (hereinafter “Guidelines”).

8. Defendant T & L employed certain employees covered by the Collective
Bargaining Agreement during the period of Novernber 2013 through the present

9. The Defendant T & L has experienced substantial difficulty in making the
required benefit contributions owed to the NASI Funds. ln response to these difficulties, the
NASI Funds and said Defendant entered into a Settlement Agreernent and Promissory Note
(hereinafter "settlement documents") allowing for a systematic payment over time of all amounts

owed to the NASI Funds. These settlement documents required, inter alia, the payment of the

3

Case 8:19-cV-OO476-G.]H Document 1-6 Filed 02/15/19 Page 4 ot 9

principal amount of 3145,149.62 by said Defendant to the NASI Funds in monthly installment
payments over a period of thirty~six months. The settlement documents further provided that the
Defendant T & L remain current in all future contributions to the NASI Funds for the duration of
the settlement and file all monthly report forms and payments on time as required by the Funds'
Trust Agreemenfs. Liquidated damages in the amount of $60,272.32 were waived contingent
upon the Defendant T & L making each and every one of the scheduled payments as they became
due under this Agreement and contingent upon the Defendant remaining current in its monthly
contributions for the duration of the settlement

10. Defendants Lawrence E. Bushaw and Catherine Louise Bushaw (hereinafter
collectively referred to as “the personal guarantors”) personally executed these settlement documents
pursuant to which they committed themselves to act as guarantors for all amounts owed by the
Defendant T & L to the NASI Funds inclusive of future monthly contributions owed to the NASI
Funds for the duration of the settlement

11. The Defendant T & L defaulted on the terms of the settlement documents by failing
to pay complete contributions owed to the NASI Funds for the months of July 2018 through January
2019 and by failing to make the monthly settlement payment due on January 15, 2019. Pursuant to
the terms of the settlement documents, Defendant T & L is in default and the amount of
$179,526.64 for contributions and reinstated liquidated damages currently owed under the settlement
documents is immediately due and payable to the NASI Funds.

12. Defendant T & L has failed to make complete contributions due to Plaintiff Funds
on behalf of its employees for the months of July 2018 through Decernber 2018. Pursuant to
remittance reports prepared and submitted by the Defendant T & L, contributions are owed to the

Plaintifi" Funds in the amount of' $30,881.59 for those months. Pursuant to the terms of the

Case 8:19-cV-OO476-G.]H Document 1-6 Filed 02/15/19 Page 5 ot 9

Collective Bargaining Agreement, Defendant is obligated to submit report forms and pay
contributions owed to Plaintiff Funds.

13. Defendant T & L has failed to make contributions due to Plaintiff Funds on behalf
of its employees for the month of January 2019. ln addition, Defendant has failed to submit report
forms for this month. Pursuant to the terms of the Collective Bargaining Agreement, Defendant is
obligated to submit report forms and pay contributions owed to Plaintiff Funds.

14. Pursuant to Article Vl, Section 6 of the Restated Agreements and Declarations of
Trust establishing the NASI Funds, when an employer fails to file the properly completed report
forms, in order to determine the amounts due, the Funds are authorized to project the delinquency
amount using the following formula:

. . . The Trustees may project as the amount of the delinquency the greater
of (a) the average of the monthly payments or reports submitted by the
Ernployer for the last three (3) months for which payments or reports were
submitted, or (b) the average of the monthly payments or reports submitted
by the Employer for the last twelve (12) months for which payments or
reports were Submitted . . .

15. Using report forms submitted for the last three (3) months for which reports were

submitted, the projected delinquency for the month of January 2019 is 311,368.04 calculated as

follows:
Month Hours
October 2018 444.5
November 2018 573.0
December 2018 464.0

Average l\/lonthly Hours: 493.8

Case 8:19-cV-OO476-G.]H Document 1-6 Filed 02/15/19 Page 6 ot 9

Rates in Effect M

Welfare 310.02
Education $ 0.42
Pension $ 6.60
SIS $ 5.88
lTF $ O.lO

16. Defendant T & L’s partial contributions owed on behalf of its sprinkler fitter
employees for the months of August 2018 through November 2018 were paid late. The specific
amounts paid and the date in which the Defendant T & L’s contributions were received by the
NASI Funds are set forth on the attached breakdown (Exhibit A).

17. Defendant T & L’s partial contributions owed on behalf of its sprinkler fitter
employees for the months of July 2018 through December 2018 are late.

18. Pursuant to the Trust Agreements and the Guidelines for Participation in the NASI
Funds, an employer who fails to pay the amounts required by the Collective Bargaim`ng Agreement
on time shall be obligated to pay liquidated damages as follows:

(1) If payment is not received in the Funds Office by the 15th
of the month, 10% of the amount is assessed.

(2) An additional 5 % is added if payment is not received in the
Funds Office by the last working day of the month in which
payment was due.

(3) An additional 5% is added if payment is not received by the
15th of the month following the month in which payment was
due.

19. Pursuant to this provision, Defendant T & L is obligated to Plaintiff Funds in the
amount of $7,415.00 in liquidated damages assessed on late contributions as set forth herein, plus
interest from the date of delinquency through the date of payment at the rate provided in 29 U.S.C.
Section 1132(g) and the Restated Agreements and Declarations of Trust establishing the NASI

Funds.

20. Pursuant to the terms of the settlement documents, the Defendants are jointly and
6

Case 8:19-cV-OO476-G.]H Document 1-6 Filed 02/15/19 Page 7 ot 9

severally liable for all amounts owed by the Defendant T & L to the NASI Funds. Accordingly, the
Defendants T & L and the personal guarantors are liable to the NASI Funds for the sum of
$229,191.27, plus costs, interest and attorneys’ fees.

WHEREFORE, in Count l, Plaintiff Funds pray for judgment against the Defendants T &

L Fire Protection, LLC, Lawrence E. Bushaw and Catherine Louise Bushaw, jointly and severally, as

follows:

A. ln the amount of $179,526.64 as currently owed under the terms of the settlement
documents

B. ln the amount of $42,249.63 for contributions due for work performed during the

months of July 2018 through January 2019, plus costs, interest, and reasonable attomeys' fees
assessed pursuant to 29 U.S.C. § 1132(g), the Trust Agreements and the Guidelines for Participation
in the NASl Funds.

C. ln the amount of $7,415.00 for liquidated damages assessed on late contributions for
the months of July 2018 through December 2018, plus costs, interest, and reasonable attomeys' fees
assessed pursuant to 29 U.S.C. § 1132(g), the Trust Agreements and the Guidelines for Participation
in the NASI Funds.

D. For costs, interest, and reasonable attorneys' assessed pursuant to 29 U.S.C.
§ l 132(g), the Trust Agreements and the Guidelines for Participation in the NASI Funds.

E. For all contributions and liquidated damages which become due subsequent to the
filing of this action through the date of judgment, plus costs, interest, and reasonable attomeys' fees,

pursuant to 29 U.S.C. § ll32(g) and the Restated Agreements and Declarations of Trust establishing

the NASI Funds.

321703_|

Case 8:19-cV-OO476-G.]H Document 1-6 Filed 02/15/19 Page 8 ot 9

F. For such further relief as the Court may deem appropriate

By:

Respectfully submitted,

()'DONOGHUE & O‘DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

V\/ashingtonJ D.C. 20015

(202) 362-0041 - telephone

(202) 362-2640 f facsimile
cgilligan@odonoghuelaw.com

/s/
Charles W. Gilligan
l\/laryland Bar No. 05682
Attorneys for Plaintiffs

Case 8:19-cV-OO476-G.]H Document 1-6 Filed 02/15/19 Page 9 ot 9

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Ernployee Retirement lncome Security Act of 1974, 29 U.S.C. §
1132(h) this 15lh day of February, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 43 00

l 1 l 1 Constitution Avenue

WashingtonJ DC 20224

Attention: Employee Plans

Secretaiy of Labor

200 CorlStitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

321r03__1

